Title: To Benjamin Franklin from Achille-Guillaume Lebègue de Presle, 13 June 1777
From: Lebègue de Presle, Achille-Guillaume
To: Franklin, Benjamin


Monsieur
A Paris ce 13 juin [1777]
Lorsque j’ai eu l’honneur jeudi de vous presenter l’ouvrage du P. Beccaria que je venois de recevoir de Londres, vous m’avez demandé quelles nouvelles litteraires m’étoient parvenues en meme tems: je me crois authorisé par cette question a vous communiquer une notice d’un fait interessant arrivé je crois samedi ou lundi. Voici les termes de la lettre que j’ai recue hier de Londres, et que j’ai fait passer a l’Academie.
On vient d’eprouver un coup de tonnerre sur une maison près des Magazins de Purflet qui avoit un conducteur electrique a la distance de 40 pieds. La societé royale vient de deputer un comité pour aller examiner ce qui s’est passé: car Mr. Wilson et d’autres mecontens pretendent en faire un argument contre les pointes des conducteurs. Comme je pourrois ne m’etre pas bien expliqué en vous rapportant la nouvelle que je vous ai communiquée en voici le precis d’apres la lettre de Londres.
Le Capitaine Cook ayant appris en route d’un capitaine hollandois, qu’il avoit gueri des scorbutiques sur son batiment, par l’usage d’une plante nommée conferva, dans un tems ou il n’avoit aucun remede usité en pareil cas; Mr. Cook ecrit du Cap de Bonne Esperance qu’il a employé ce nouveau remede avec succès. Cette plante ou mousse marine couvre toutes les parties du dehors du vaisseau qui se trouvent sous l’eau, des qu’il y a trois semaines qu’il est en mer. Ainsi la nature a mis le remede aussi près du mal qu’il etoit possible. On m’a marqué recemment que le chirurgien du centurion avoit fait usage de la meme plante pour prevenir le scorbut durant le voyage du Lord Anson: Elle se mange en salade.
Je desire Monsieur que ces nouvelles vous soient agreables, et trouver des occasions de vous témoigner et ma reconnoissance de ce que vous avez procuré a mon frere l’avantage d’employer ses talens en faveur de la liberté, et le profond respect avec lequel je suis Monsieur votre tres humble tres obeissant serviteur
Lebegue De Presle
 
Addressed: A Monsieur / Monsieur Le Dr franklin / a l’ancienne maison de mr de chaumont / a Passy / Banlieue de Paris
